UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-6256


SHERMAN GRAHAM,

                  Petitioner - Appellant,

          v.

JOSEPH MCFADDEN, Warden, Lieber Correctional Institution,

                  Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.     Timothy M. Cain, District Judge.
(1:14-cv—01680-TMC)


Submitted:   May 19, 2015                    Decided:   May 22, 2015


Before NIEMEYER and HARRIS, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Sherman Graham, Appellant Pro Se.    Donald John Zelenka, Senior
Assistant Attorney General, Kaycie Smith Timmons, Assistant
Attorney General, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Sherman Graham seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2254 (2012) petition.                             The

district court referred this case to a magistrate judge pursuant

to   28   U.S.C.       § 636(b)(1)(B)      (2012).         The     magistrate     judge

recommended      that     relief    be    denied     and     advised    Graham     that

failure to file timely objections to this recommendation could

waive appellate review of a district court order based upon the

recommendation.

     The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have

been warned of the consequences of noncompliance.                           Wright v.

Collins,       766   F.2d    841,    845-46    (4th     Cir.       1985);   see    also

Thomas v. Arn, 474 U.S. 140 (1985).                 Graham has waived appellate

review    by    failing     to   timely    file     objections      after   receiving

proper     notice.          Accordingly,       we     deny     a    certificate      of

appealability and dismiss the appeal.

     We dispense with oral argument because the facts and legal

contentions      are    adequately       presented    in     the   materials      before

this court and argument would not aid the decisional process.



                                                                            DISMISSED



                                           2